--------------------------------------------------------------------------------

Exhibit 10.2
 
Appendix A
to Award Letter
Granted July 21, 2007 (the “Grant Date”)
 
Terms and Conditions of
Restricted Shares Award
 
 
The restricted shares (“Restricted Shares”) granted to you on the Grant Date by
the plan sponsor Transocean Inc. (the “Company”) of the ordinary shares, par
value $0.01 per share, (“Ordinary Shares”) of the Company are subject to the
terms and conditions set forth in the Transocean Inc. Long-Term Incentive Plan
(the “Plan”), any rules and regulations adopted by the Executive Compensation
Committee of the Board of Directors (the “Committee”), any additional terms and
conditions set forth in this Appendix A which forms a part of the attached award
letter to you (“Award Letter”) and the enclosed Prospectus for the Plan. Any
terms used and not defined in the Award Letter have the meanings set forth in
the Plan. In the event there is an inconsistency between the terms of the Plan
and the Award Letter, the terms of the Plan will control.
 
1.
Vesting and Restricted Shares

 
 
(a)
Unless vested on an earlier date as provided in this Appendix A, the Restricted
Shares granted pursuant to your Award Letter will vest in installments as set
forth in the Vesting Schedule in your Award Letter.

 
 
(b)
In certain circumstances described in paragraphs 4 and 6 below, your Restricted
Shares may vest before this date. In addition, the Committee may accelerate the
vesting of all or a portion of your Restricted Shares at any time in its
discretion.

 
 
(c)
You do not need to pay any purchase price to receive the Restricted Shares
granted to you by your Award Letter. The Committee has determined that your
Restricted Shares are being awarded in consideration of your past services.

 
2.
Restrictions on the Restricted Shares

 
Until your Restricted Shares have vested, you may not sell, transfer, assign or
pledge them. Share certificates representing your Restricted Shares will be
registered in your name as of the date of your Award Letter, but will be held by
the Company on your behalf until such shares vest. You are required to open a
brokerage account with Charles Schwab & Co., Inc. (“Schwab”), or such other
broker as the Company reserves the right to designate, prior to taking
possession of any vested shares. Failure to open and maintain such account or to
follow instructions of the Company in this regard can result in the forfeiture
of the Restricted Shares. Promptly after the Restricted Shares vest, the net
shares (total vested Shares minus any Shares retained by the Company in
accordance with the policies and requirements as described in Section 7), will
be delivered in street name to your Schwab brokerage account (or, in the event
of your death, to a Schwab brokerage account in the name of your beneficiary
under the Plan or to such other brokerage account with another broker retained
by the Company if Schwab is no longer retained by the Company) or, at the
Company’s option, a certificate for such shares will be delivered to you. There
will be some delay between the date of vesting and the date your shares become
available to you due to administrative reasons. Your vested Shares will no
longer be Restricted Shares.


--------------------------------------------------------------------------------


 
3.
Dividends, Cash Consideration and Voting

 
 
(a)
Dividends and Cash Consideration. From the date of your Award Letter, all cash
dividends payable with respect to your Restricted Shares and any cash into which
your Restricted Shares are exchanged or reclassified by the Company will be paid
directly to you at the same time such amounts are paid with respect to all other
Ordinary Shares of the Company.

 
 
(b)
Voting Rights. You will have the right to vote your Restricted Shares.

 
4.
Termination of Employment

 
 
(a)
General. The following rules apply to the vesting of your Restricted Shares in
the event of your death, disability, or other termination of employment.

 
 
(i)
Death or Disability. If your employment is terminated by reason of death or
disability (as determined by the Committee), all of your Restricted Shares will
vest on your date of termination.

 
 
(ii)
Convenience of the Company. If the Company terminates your employment for the
convenience of the Company (as determined by the Committee), all of your
Restricted Shares will vest on your date of termination.

 
 
(iii)
Other Termination of Employment. If your employment terminates for any reason
other than death, disability or termination for the convenience of the Company
(as those terms are used above), any of your Restricted Shares which have not
vested prior to your termination of employment will be forfeited.

 
 
(iv)
Adjustments by the Committee. The Committee may, in its sole discretion
exercised before or after your termination of employment, accelerate the vesting
of all or any portion of your Restricted Shares.

 
 
(b)
Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of termination of your employment,
including without limitation whether as a result of death, disability,
convenienceof the Company or any other reason, and its determination shall be
final, conclusive and binding upon you.

 
2

--------------------------------------------------------------------------------


 
5.
Beneficiary

 
You may designate a beneficiary to receive any portion of the Restricted Shares
that become due to you after your death, and you may change your beneficiary
from time to time. Beneficiary designations must be duly executed using the
proper form designated by the Headquarters Human Resources Department and timely
filed with the Administrator of the Long-Term Incentive Plan in that department.
If you fail to designate a beneficiary, shares due to you under the Plan will be
paid to the executor or administrator of your estate in the event of your death.
 
6.
Change of Control

 
All of your Restricted Shares will vest immediately upon a qualifying Change of
Control of the Company if you are employed by the Company on such date.
 
7.
Income Tax Withholding

 
You should consult the Long-Term Incentive Plan Prospectus for a general summary
of the U.S. federal income tax consequences to you from the Restricted Ordinary
Shares based on currently applicable provisions of the Code and related
regulations. The summary does not discuss state and local tax laws or the laws
of any other jurisdiction, which may differ from U.S. federal tax law. For these
reasons, you are urged to consult your own tax advisor regarding the application
of the tax laws to your particular situation. The Company will collect
applicable withholding taxes by retaining Restricted Shares having a value equal
to the amount of your withholding obligation from the shares otherwise
deliverable to you upon the vesting of your Restricted Shares. This withholding
will not necessarily equal your total tax obligation on the vesting of your
Restricted Shares. Further, any dividends on the Restricted Shares paid to you
pursuant to Section 3 above prior to their vesting will generally he subject to
federal, state and local tax withholding, as appropriate, as additional
compensation.
 
Any award under the Plan is also subject to all applicable withholding policies
of the Company as may be in effect from time to time, at the sole discretion of
the Company. Without limiting the generality of the foregoing, the Company
expressly has the right to withhold or cause to be withheld (whether upon award
determination, grant, vesting, exercise of rights or otherwise) any portion of
an award (including without limitation any portion of the proceeds of an
exercise of any award rights such as, if applicable, a stock option, or any
portion of any securities issuable in connection with any award such as, if
applicable , the issuance of ordinary shares for deferred units) pursuant to any
tax equalization or other plan or policy, as any such policies or plans may be
in effect from time to time, irrespective of whether such withholding correlates
to the applicable tax withholding requirement with respect to your award. Awards
are further subject to any tax and other reporting requirement that may be
applicable in any pertinent jurisdiction including any obligation to report
awards (whether related to the granting or vesting thereof or exercise of rights
thereunder) to any taxing authority or other pertinent third party.
 
3

--------------------------------------------------------------------------------


 
8.
Restrictions on Resale

 
Other than the restrictions referenced in paragraph 2, there are no restrictions
imposed by the Plan on the resale of Restricted Shares acquired under the Plan.
However, under the provisions of the Securities Act of 1933 (the “Securities
Act”) and the rules and regulations of the Securities and Exchange Commission
(the “SEC”), resales of shares acquired under the Plan by certain officers and
directors of the Company who may be deemed to be “affiliates” of the Company
must be made pursuant to an appropriate effective registration statement filed
with the SEC, pursuant to the provisions of Rule 144 issued under the Securities
Act, or pursuant to another exemption from registration provided in the
Securities Act. At the present time, the Company does not have a currently
effective registration statement pursuant to which such resales may be made by
affiliates. There are no restrictions imposed by the SEC of shares acquired
under the Plan by persons who are not affiliates of the Company.
 
9.
Effect on Other Benefits

 
Income recognized by you as a result of the grant or vesting of Restricted
Shares or dividends on, or cash consideration with respect to, your Restricted
Shares will not be included in the formula for calculating benefits under any of
the Company’s retirement and disability plans or any other benefit plans.
 
10.
Code Section 409A Compliance

 
If any of the provisions of the Award Letter or this Appendix A would result in
the imposition of an additional tax under Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”), that provision will be
reformed to avoid imposition of the additional tax and no action taken to comply
with Section 409A shall be deemed to impair a benefit under the Award Letter or
this Appendix A.
 
If you have any questions regarding your grant of Restricted Shares or would
like to obtain additional information about the Plan or the Committee, please
contact the Company’s support services provider at Transocean Offshore Deepwater
Drilling Inc., Director of Global Compensation & Benefits, Human Resources
Department, P. 0. Box 2765, Houston, Texas 77252. Your Award Letter and this
Appendix A contain the formal terms and conditions of your award and accordingly
should be retained in your files for future reference.
 

4

--------------------------------------------------------------------------------